2 A.3d 469 (2010)
In re Petition of SANDS BETHWORKS GAMING LLC for Authorization to Conduct Table Games Pursuant to 4 PA.C.S. § 1312A(a).
Petition of Bethworks Now LLC.
No. 71 EM 2010
Supreme Court of Pennsylvania.
July 27, 2010.

ORDER
PER CURIAM.
AND NOW, this 27th day of July, 2010, it is ORDERED that the Motion to Transfer Matter to Another Court is granted. The Petition for Review shall be transferred to the Commonwealth Court. The Motion to Stay the Filing of Certified Record and Stay the Setting of Briefing Schedule is denied as moot.